DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 11321257. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of patent #11321257 contain(s) every element of claims 1-20 of the instant application and as such anticipate(s) claims 1-20 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Present Application
US11321257
1.A method comprising:
receiving a plurality of requests to perform a plurality of input/output (IO) operations corresponding to a plurality of logical devices associated with a memory device;
assigning the plurality of requests to respective queues associated with the plurality of logic devices; and
iteratively processing the plurality of requests in view of respective numbers of operation credits associated with the plurality of logical devices, wherein the respective numbers of credits are based at least in part on respective sets of quality of service (QoS) parameters for the plurality of logical devices.
1. A method comprising: iteratively processing input/output (I/O) operations corresponding to a plurality of logical devices associated with a memory device of a memory subsystem, wherein, for each of the plurality of logical devices, the processing comprises: identifying, by a processing device, a current logical device of the plurality of logical devices for which to perform one or more I/O operations during a current iteration; determining the one or more I/O operations in queue for the current logical device; determining a number of operation credits associated with the current logical device, wherein the number of credits is based at least in part on a set of quality of service (QoS) parameters for the current logical device; responsive to determining that the number of operation credits satisfies a threshold condition, performing, by the processing device, the one or more I/O operations for the current logical device; and identifying a subsequent logical device of the plurality of logical devices for which to perform one or more I/O operations during a subsequent iteration.
8. A system comprising:
a memory device; and a processing device, operatively coupled with the memory device, the processing device to perform operations comprising: receiving a plurality of requests to perform a plurality of input/output (IO) operations corresponding to a plurality of logical devices associated with the memory device; assigning the plurality of requests to respective queues associated with the plurality of logic devices; and iteratively processing the plurality of requests in view of respective numbers of operation credits associated with the plurality of logical devices, wherein the respective numbers of credits are based at least in part on respective sets of quality of service (QoS) parameters for the plurality of logical devices.
8. A system comprising: a memory device; and a processing device, operatively coupled with the memory device, the processing device to perform operations comprising: iteratively processing input/output (I/O) operations corresponding to a plurality of logical devices associated with the memory device, wherein, for each of the plurality of logical devices, the processing comprises: identifying, by a processing device, a current logical device of the plurality of logical devices for which to perform one or more I/O operations during a current iteration; determining the one or more I/O operations in queue for the current logical device; determining a number of operation credits associated with the current logical device, wherein the number of credits is based at least in part on a set of quality of service (QoS) parameters for the current logical device; responsive to determining that the number of operation credits satisfies a threshold condition, performing, by the processing device, the one or more I/O operations for the current logical device; and identifying a subsequent logical device of the plurality of logical devices for which to perform one or more I/O operations during a subsequent iteration.
15. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: 
receiving a plurality of requests to perform a plurality of input/output (IO) operations corresponding to a plurality of logical devices associated with a memory device;
assigning the plurality of requests to respective queues associated with the plurality of logic devices; and
iteratively processing the plurality of requests in view of respective numbers of operation credits associated with the plurality of logical devices, wherein the respective numbers of credits are based at least in part on respective sets of quality of service (QoS) parameters for the plurality of logical devices.
15. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: providing a plurality of physical functions at a memory device; presenting the plurality of physical functions to a host computing system over a peripheral component interconnect express (PCIe) interface, wherein each of the plurality of physical functions corresponds to a different virtual machine running on the host computing system; and managing input/output (TO) operations received from the host computing system and directed to the plurality of physical functions in view of a number of operation credits associated with each physical function, wherein the number of credits is based at least in part on a set of quality of service (QoS) parameters for a corresponding physical function.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184